         Case 1:20-mj-00007-DAR Document 1-1 Filed 01/13/20 Page 1 of 3



                                  STATEMENT OF FACTS

On Sunday, January 12, 2020, United States Secret Service (USSS) Uniformed Division (UD)
Officer Ryan Banville was in full police uniform and was assigned to a foot patrol in the 1600
block of Pennsylvania Avenue, Northwest, in Washington, D.C. Due to construction along the
north fence line of the White House and its surrounding grounds, the roadway of the 1600 block
of Pennsylvania Avenue is currently closed to public access. There are bicycle rack style
security barriers in the roadway on the north side of Pennsylvania Avenue to prevent individuals
who are on the north sidewalk of Pennsylvania Avenue from entering into the restricted area of
the roadway. The security barriers have signage stating “Restricted Area Do Not Enter”.

At approximately 1408 hours, Officer Banville observed an individual who was standing on the
north sidewalk of Pennsylvania Avenue hop over the security barrier and into the restricted area
of the 1600 block of Pennsylvania Avenue. Upon landing in the restricted area, the individual
just stood there. The individual was later identified by the USSS as WES OSMAN from his
driver’s license.

Upon seeing OSMAN hop over the fence, Officer Banville approached OSMAN, saying “Yo,
what are you doing?” and “Don’t move!” OSMAN remained still. When Officer Banville
reached OSMAN, OSMAN volunteered that he “wanted to talk to POTUS [the President of the
United States]”. Officer Banville then instructed OSMAN to turn around and remove his
backpack (which he did), and then placed him in handcuffs. As Officer Banville placed
OSMAN in handcuffs, Officer Banville advised OSMAN that he was being detained. OSMAN
denied having any weapons or anything of danger on him. USSS Officer Jacob Riedel then
placed OSMAN under arrest. A search of the defendant revealed paperwork from Expedia
indicating that OSMAN had purchased an airline to Gaya, India for January 12, 2020, and his
U.S. Passport. When asked why he jumped the fence, OSMAN stated that he had time sensitive
information to deliver to the President of the United States. OSMAN also advised USSS
personnel that his Army supervisor was Captain De Rosa.

At 1434 hours, USSS Special Agent (SA) Patrick Gallop and USSS Officer Hector Reyes-
Arroyo from the USSS’s Washington Field Office arrived at the Metropolitan Police
Department’s Second District to attempt a protective intelligence interview with OSMAN. After
being briefed on the situation by Officer Riedel, SA Gallop and Officer Reyes-Arroyo identified
themselves to OSMAN as law enforcement officers with the U.S. Secret Service. OSMAN was
then verbally advised of his Miranda rights and presented with a written form advising him of his
Miranda rights. OSMAN declined to read or sign the Miranda waiver, but verbally agreed to
waive his Miranda rights and speak with SA Gallop and Officer Reyes-Arroyo.




                                                1
         Case 1:20-mj-00007-DAR Document 1-1 Filed 01/13/20 Page 2 of 3



OSMAN advised that he is a Second Lieutenant in the United States Army and is currently
stationed at Fort Benning, Georgia. OSMAN explained that he was absent without leave
(AWOL) from the Army, and had taken a flight from Columbus, Ohio to La Guardia Airport in
New York. OSMAN indicated that he went to visit his family in Brooklyn, New York on Friday,
January 10, 2020. OSMAN further advised that he had planned a trip to Gaya, India and that the
trip was supposed to depart that [Sunday] morning, but he could not make it through security
checkpoints inside the airport. OSMAN explained that he was going to India to save children
that are being sexually trafficked and sexually abused. When asked why he could not make it to
the security checkpoints, OSMAN responded that he did not have any idea. OSMAN then
explained that because of that setback, OSMAN decided to take a taxi cab from La Guardia, New
York airport to Washington D.C.

During the interview, OSMAN stated that he jumped the bike racks on the north fence line
because he needed to speak with the President about the “true answer to the universe” and that it
was a very time sensitive subject of human trafficking. OSMAN stated that the proper channels
were too slow and that nothing was being done about it.

OSMAN also stated that he has been diagnosed with bipolar disorder by a physician at Fort
Benning. OSMAN was prescribed medication, but advised that he does not comply with it
because he believes that the only way to see and reach the true to the center of the universe is
without his medication. OSMAN also stated that he has been treating his bipolar disorder by
overdosing with Zoloft and Klonopin. OSMAN further stated that he also uses marijuana, but
that he had not used it in a couple months.

When asked if he has other plans due to his failed attempt to enter the White House complex,
OSMAN responded that he would do it again once he is out of custody (i.e., attempt to enter the
White House complex again). SA Gallop and Officer Reyes-Arroyo explained to OSMAN the
risks that he takes by making such irrational decisions. In response, OSMAN stated that this is a
cause worth dying for. OSMAN also stated that he is a big supporter of the President and his
policies.

Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated Title 18, United States Code, Section 1752(a)(1), Entering or Remaining in
Restricted Building or Grounds, and Title 22, D.C. Code, Section 3302(b), Unlawful Entry (Public
Property).



                                             __________________________________________
                                             Jacob W. Riedel
                                             Officer, United States Secret Service

                                                 2
        Case 1:20-mj-00007-DAR Document 1-1 Filed 01/13/20 Page 3 of 3




Sworn and subscribed to me before this ______ day of January, 2020.




                                           __________________________________________
                                           The Honorable Deborah A. Robinson
                                           United States Magistrate Judge




                                              3
